Exhibit 10.14

 

OPTION GRANT NOTICE AND AGREEMENT

 

AdaptHealth Corp. (the “Company”), pursuant to its 2019 Stock Incentive Plan (as
may be amended, restated or otherwise modified from time to time, the “Plan”),
hereby grants to Holder the number of Options (the “Options”) set forth below,
each Option representing the right to purchase one share of Stock at the
applicable Exercise Price (set forth below).  The Options are subject to all of
the terms and conditions set forth in this Option Grant Notice and Agreement
(this “Award Agreement”), as well as all of the terms and conditions of the
Plan, all of which are incorporated herein in their entirety.  To the extent
that any provisions herein (or portion thereof) conflicts with any provision of
the Plan, the Plan shall prevail and control.  Capitalized terms not otherwise
defined herein shall have the same meaning as set forth in the Plan.  [The
Options granted hereby are in satisfaction of the obligation to grant the
Options to Holder under his, her or its employment letter with [·], dated [·],
as may be amended, restated or otherwise modified from time to time.]

 

Holder:

 

[·]

 

 

 

Date of Grant:

 

[·], 20[·]

 

 

 

Number of Options:

 

[·]

 

 

 

Exercise Price:

 

$[·]

 

 

 

Expiration Date:

 

The tenth (10th) anniversary of the Date of Grant

 

 

 

Type of Option:

 

[Nonqualified][Incentive] Stock Option

 

 

 

Vesting Schedule:

 

[Insert Vesting Schedule]

 

 

 

Exercise of Options:

 

To exercise vested Options, Holder (or his, her or its authorized
representative) must give written notice to the Company, using the form of
Option Exercise Notice as proscribed by the Committee, stating the number of
Options which he, she or it intends to exercise.  The Company will issue the
shares of Stock with respect to which the Options are exercised upon payment of
the shares of Stock acquired in accordance with Section 5(d) of the Plan, which
Section 5(d) is incorporated herein by reference and made a part hereof.

 

 

 

 

 

Upon exercise of Options, Holder will be required to satisfy applicable
withholding tax obligations as provided in Section 16 of the Plan.

 

 

 

Termination:

 

Section 5(f) of the Plan regarding treatment of Options upon Termination is
incorporated herein by reference and made a part hereof.

 

 

 

Additional Terms:

 

Options shall be subject to the following additional terms:

 

 

 

 

 

·                  Options shall be exercisable in whole shares of Stock only.

 

 

 

 

 

·                  Each Option shall cease to be exercisable as to any share of
Stock

 

--------------------------------------------------------------------------------



 

 

 

when Holder purchases the share of Stock or when the Option otherwise expires or
is forfeited.

 

 

 

 

 

·                  Any certificates representing the shares of Stock delivered
to Holder shall be subject to such stop transfer orders and other restrictions
as the Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which such shares are listed, and any applicable federal or state laws, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions as the Committee deems
appropriate.

 

 

 

 

 

·                  Holder shall be the record owner of the shares of Stock
issued in respect of the Options, and as record owner shall generally be
entitled to all rights of a stockholder with respect to the shares of Stock
issued in respect of the Options.

 

 

 

 

 

·                  This Award Agreement does not confer upon Holder any right to
continue as an employee or service provider of the Service Recipient or any
other member of the Company Group.

 

 

 

 

 

·                  This Award Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware, without regard to the
principles of conflicts of law thereof.

 

 

 

 

 

·                  Holder and the Company acknowledge that the Options are
intended to be exempt from Section 409A of the Code, with the Exercise Price
intended to be at least equal to the Fair Market Value per share of Stock on the
Date of Grant.  Holder acknowledges that there is no guarantee that the Internal
Revenue Service will agree with this valuation, and agrees not to make any claim
against the Company, the Committee, the Company’s officers or employees in the
event that the Internal Revenue Service or any other person, entity or agency
asserts that the valuation was too low or that the Options are not otherwise
exempt from Section 409A of the Code.

 

 

 

 

 

·                  Holder agrees that the Company may deliver by email all
documents relating to the Plan or the Options (including, without limitation, a
copy of the Plan) and all other documents that the Company is required to
deliver to its security holders (including, without limitation, disclosures that
may be required by the Securities and Exchange Commission).  Holder also agrees
that the Company may deliver these documents by posting them on a website
maintained by the Company or by a third party under contract with the Company. 
If the Company posts these documents on a website, it shall notify Holder by
email or such other reasonable manner as then

 

2

--------------------------------------------------------------------------------



 

 

 

determined by the Company.

 

 

 

 

 

·                  This Award Agreement and the Plan constitute the entire
understanding and agreement of the parties hereto and supersede all prior
negotiations, discussions, correspondence, communications, understandings, and
agreements (whether oral or written and whether express or implied) between the
Company and Holder relating to the subject matter of this Award Agreement. 
Without limiting the foregoing, to the extent Holder has entered into an
employment or similar agreement with the Company or any of its affiliates, and
the terms noted in such employment or similar agreement are inconsistent with or
conflict with this Award Agreement, then the terms of this Award Agreement will
supersede and be deemed to amend and modify the inconsistent or conflicting
terms set forth in such employment or similar agreement.

 

*              *              *

 

3

--------------------------------------------------------------------------------



 

THE UNDERSIGNED HOLDER ACKNOWLEDGES RECEIPT OF THIS AWARD AGREEMENT AND THE
PLAN, AND, AS AN EXPRESS CONDITION TO THE GRANT OF OPTIONS HEREUNDER, AGREES TO
BE BOUND BY THE TERMS OF BOTH THIS AWARD AGREEMENT AND THE PLAN.

 

 

ADAPTHEALTH CORP.

 

HOLDER

 

 

 

 

 

 

By:

 

 

 

 

Signature

 

Signature

 

 

 

 

Title:

 

 

Print Name:

 

Date:

 

 

Date:

 

 

 

[Signature Page to Option Grant Notice and Agreement]

 

--------------------------------------------------------------------------------